UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7862


WILLIAM S. PARKER,

                Plaintiff - Appellant,

          v.

RIPLEY RAND, Superior Court Judge; TOM FORD, Assistant
District Attorney; CONNIE R. EASON, Extradition Secretary,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-ct-03201-F)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William S. Parker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William S. Parker appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).           We have reviewed the record and find

that   this    appeal   is   frivolous.      Accordingly,    we   dismiss    the

appeal for the reasons stated by the district court.                 Parker v.

Rand, No. 5:11-ct-03201-F (E.D.N.C. Oct. 18, 2012).                 We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                      DISMISSED




                                         2